10

11

12

13

14

15

16

17

18

19

20

Al

22

23

24

25

26

27

28

Jimmy Nguyen (State Bar No. 287501)

JIMMY NGUYEN, ATTORNEY AT LAW, APC

17011 Beach Boulevard, Suite 900

Huntington Beach, California 92647

Phone: (949) 438-1714 JS-6
Fax: (949) 534-4878

E-mail: jimmy@jmnlegal.com

Attorney for Plaintiff,
Daniel C. Allison, M.D.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DANIEL C. ALLISON, M.D., CASE NO.: 2:21-cv-02995-FMO-PVC
Plaintiff, Honorable Fernando M. Olguin
VS. PPROPOSED] ORDER TO DISMISS
ACTION WITH PREJUDICE
UNITEDHEALTHCARE INSURANCE
COMPANY, a Connecticut corporation; Action Filed: April 7, 2021
Defendant.

 

 

 

 

Pursuant to the stipulation of the parties under Federal Rules of Civil Procedure
41(a)(1)(A)(ii), it is ordered that this action be, and hereby is, dismissed with prejudice as to all
claims, causes of action, and parties, with each bearing that party’s own attorney’s fees and costs.
The Clerk is directed to close the file.

IT IS HEREBY ORDERED.

Dated: July 15, 2021 /s/ Fernando M. Olguin
U.S. DISTRICT JUDGE

-1-
ORDER TO DISMISS ACTION WITH PREJUDICE

 
